 1   XAVIER BECERRA
     Attorney General of California
 2   VINCENT DICARLO
     Supervising Deputy Attorney General
 3   BERNICE L. LOUIE YEW, State Bar No. 114601
     Deputy Attorney General
 4   E-mail: Bernice.Yew@doj.ca.gov
     EMMANUEL R. SALAZAR, State Bar No. 240794
 5   Deputy Attorney General
     E-mail: Emmanuel.Salazar@doj.ca.gov
 6    2329 Gateway Oaks Drive, Suite 200
      Sacramento, CA 95833-4252
 7    Telephone: (916) 621-1835
      Fax: (916) 274-2929
 8
     Attorneys for State of California
 9

10                            IN THE UNITED STATES DISTRICT COURT

11                         FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13
     UNITED STATES OF AMERICA, et al., ex                    2:12-CV-1699 KJM EFB
14   rel. LOYD F. SCHMUCKLEY, JR.,
                                                             JOINT STIPULATION REGARDING
15                                 Plaintiffs,               EXTENSION OF DEADLINES FOR
                                                             DEFENDANT TO FILE AMENDED
16                  v.                                       ANSWERS WITHOUT LEAVE OF
                                                             COURT AND FOR PLAINTIFFS TO FILE
17                                                           MOTION TO STRIKE ANSWERS;
     RITE AID CORPORATION,                                   ORDER
18
                                  Defendant.                 Complaint Filed: September 21, 2017
19

20   STATE OF CALIFORNIA ex rel. LOYD F.
     SCHMUCKLEY, JR.,
21
                                   Plaintiff,
22
                    v.
23
     RITE AID CORPORATION,
24
                                  Defendant.
25

26

27

28
                                                         1
       JOINT STIP. RE EXTENSION OF DEADLINES FOR DEFENDANT TO FILE AMENDED ANSWERS WITHOUT LEAVE OF COURT
                               AND FOR PLAINTIFFS TO FILE MOTION TO STRIKE ANSWERS; ORDER (2:12-CV-1699 KJM EFB)
 1                                                  RECITALS
 2         WHEREAS, on September 21, 2017, Plaintiff-Intervenor State of California (“California”)
 3   filed its Complaint-in-Intervention in the above-captioned False Claims Act qui tam matter.
 4         WHEREAS, on November 20, 2017, Relator Loyd F. Schmuckley, Jr., (“Relator”) served
 5   his First Amended Complaint on Defendant Rite Aid Corporation (“Rite Aid”).
 6         WHEREAS, on January 19, 2018, Rite Aid filed a motion to dismiss California’s Complaint-
 7   in-Intervention and Relator’s First Amended Complaint.
 8         WHEREAS, on September 5, 2018, the Court denied Rite Aid’s motion to dismiss and
 9   ordered Rite Aid to serve its Answer to California’s Complaint-in-Intervention and Answer to
10   Relator’s First Amended Complaint 21 days therefrom.
11         WHEREAS, on September 26, 2018, Rite Aid filed and served its Answers to California’s
12   Complaint-in-Intervention and Relator’s First Amended Complaint.
13         WHEREAS, pursuant to Federal Rule of Civil Procedure 15(a)(1), the deadline for Rite Aid
14   to amend its answers as a matter of course is 21 days after the service of the answers, i.e., October
15   17, 2018.
16         WHEREAS, pursuant to Federal Rule of Civil Procedure 12(f)(2), the deadline for California
17   and Relator to file a motion to strike Rite Aid’s answers is 21 days from the filing of the answers,
18   i.e., October 17, 2018.
19         WHEREAS, the parties are meeting and conferring regarding plaintiffs’ motion to strike and
20   the potential of Rite Aid filing amended answers.
21         WHEREAS, the parties recognize the need to further meet and confer and avoid unnecessary
22   motion practice.
23                                               STIPULATION
24          The parties stipulate and agree, therefore, to the following:
25              Pursuant to Federal Rule of Civil Procedure 15(a)(2), Rite Aid may, without seeking leave
26               of the Court, file amended answers to California’s Complaint-in-Intervention and
27               Relator’s First Amended Complaint on or before October 31, 2018, and
28
                                                           2
         JOINT STIP. RE EXTENSION OF DEADLINES FOR DEFENDANT TO FILE AMENDED ANSWERS WITHOUT LEAVE OF COURT
                                 AND FOR PLAINTIFFS TO FILE MOTION TO STRIKE ANSWERS; ORDER (2:12-CV-1699 KJM EFB)
 1          the deadine for Plaintiffs to file a motion to strike relating to Rite Aid’s Answer to
 2           California’s Complaint-in-Intervention [Dkt. 138] or Answer to Relator’s First Amended
 3           Complaint [Dkt. 139] shall be extended 21 days, up to and including November 7, 2018.
 4
                                                     XAVIER BECERRA
 5   Dated: October 12, 2018                         Attorney General of the State of California
 6                                                   By     /s/ Emmanuel R. Salazar
 7                                                        Emmanuel R. Salazar
                                                          Deputy Attorney General
 8
                                                          Attorneys for STATE OF CALIFORNIA
 9

10                                                   WATERS & KRAUS, LLP
     Dated: October 12, 2018
11
                                                     By /s/ Wm. Paul Lawrence, II (as authorized on
12                                                   10/12/18)
                                                         Wm. Paul Lawrence, II (Pro hac vice)
13                                                       Washington D.C. Metro Office
                                                         37163 Mountville Road
14                                                       Middleburg, VA 20117
15                                                       Telephone: (540) 687-6999
                                                         Fax: (540) 687-5457
16                                                       E-mail: plawrence@waterskraus.com

17                                                        Attorneys for Qui Tam Plaintiff
                                                          LOYD F. SCHMUCKLEY, JR.
18

19                                                   MORGAN, LEWIS & BOCKIUS LLP
     Dated: October 12, 2018
20                                                   By     /s/ Michael Q. Eagan, Jr. (as authorized on
                                                     10/12/18)
21                                                       Michael Q. Eagan, Jr.
                                                         One Market, Spear Street Tower
22                                                       San Francisco, CA 94105-1596
23                                                       Telephone: +1.415.442.1000
                                                         Fax: +1.415.442.1001
24                                                       E-mail: michael.eagan@morganlewis.com

25                                                        Attorneys for Defendant
                                                          RITE AID CORPORATION
26

27

28
                                                          3
       JOINT STIP. RE EXTENSION OF DEADLINES FOR DEFENDANT TO FILE AMENDED ANSWERS WITHOUT LEAVE OF COURT
                               AND FOR PLAINTIFFS TO FILE MOTION TO STRIKE ANSWERS; ORDER (2:12-CV-1699 KJM EFB)
 1                                                   ORDER
 2          Finding good cause, IT IS ORDERED that the above stipulation is approved. Pursuant to
 3   Federal Rule of Civil Procedure 15(a)(2), Rite Aid may, without seeking leave of the Court, file
 4   amended answers to California’s Complaint-in-Intervention and Relator’s First Amended
 5   Complaint on or before October 31, 2018. The deadline for Plaintiffs to file their motion(s) to
 6   strike Rite Aid’s Answer to California’s Complaint-in-Intervention [Dkt. 138] and Answer to
 7   Relator’s First Amended Complaint [Dkt. 139] shall be November 7, 2018.
 8          IT IS SO ORDERED.
 9   DATED: October 17, 2018.
10

11
                                                 UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          4
        JOINT STIP. RE EXTENSION OF DEADLINES FOR DEFENDANT TO FILE AMENDED ANSWERS WITHOUT LEAVE OF COURT
                                AND FOR PLAINTIFFS TO FILE MOTION TO STRIKE ANSWERS; ORDER (2:12-CV-1699 KJM EFB)
 1                               PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this action. My business address is: 2329 Gateway
     Oaks Drive, Suite 200, Sacramento, CA 95833.
 3
     A true and correct copy of the foregoing document entitled (specify):
 4
     JOINT STIPULATION REGARDING EXTENSION OF DEADLINES FOR
 5   DEFENDANT TO FILE AMENDED ANSWERS WITHOUT LEAVE OF COURT AND
     FOR PLAINTIFFS TO FILE MOTION TO STRIKE ANSWERS; [PROPOSED] ORDER
 6   THEREON
 7   was served in the manner stated below:
 8   SERVED BY CM/ECF SERVICE: Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and Local Rule 135,
     on 10/17/2018, I served the following persons and/or entities by the Court’s CM/ECF service:
 9

10   Eric W. Sitarchuk
     Kelly A. Moore
11   Tera M. Heintz
     Michael Q. Eagan
12   Morgan, Lewis & Bockius, LLP
     One Market, Spear Street Tower
13   San Francisco, CA 94105-1596
14
     Catherine J. Swann
15   United States Attorney’s Office
     501 I Street, Suite 10-100
16   Sacramento, CA 95814
17
     Michael L. Armitage
18   Wm. Paul Lawrence
     Charles S. Segal
19   c/o Waters & Kraus
     3141 Hood Street, Suite 700
20   Dallas, TX 75219
21
     I declare under penalty of perjury under the laws of the United States that the foregoing is true
22   and correct.
23
     10/17/2018                Emmanuel R. Salazar                            /s/ Emmanuel R. Salazar
24
       Date                    Printed Name                              Signature
25

26

27

28
                                                         7
         JOINT STIPULATION REGARDING EXTENSION OF DEADLINE FOR DEFENDANT TO FILE AMENDED ANSWERS AND FOR
                     PLAINTIFFS TO FILE MOTION TO STRIKE ANSWERS; PROPOSED ORDER THEREON (2:12-CV-1699 KJM EFB)
